43 F.3d 1473
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patsy WAGNER, Plaintiff-Appellant,v.UNITED STATES of America, DEPARTMENT OF HOUSING AND URBANDEVELOPMENT, Defendant-Appellee.
No. 93-6499.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1994.

Before:  NELSON, NORRIS and DAUGHTREY;  Circuit Judges.
PER CURIAM.


1
Plaintiff, Patsy Wagner, appeals from the order of the district court dismissing her complaint for lack of subject matter jurisdiction.  Essentially, the district court concluded that plaintiff could not state a claim under the Federal Tort Claims Act.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing the complaint.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its opinion and order published as Wagner v. United States, 835 F.Supp. 953 (E.D.Ky.1993).